Citation Nr: 0634119	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  06-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey that granted service connection for 
PTSD and assigned a 50 percent evaluation.  The veteran, who 
had active service from February 1941 to July 1945, expressed 
disagreement with the initial evaluation assigned and began 
this appeal.  


FINDING OF FACT

The veteran's PTSD is shown to manifest occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
but is not productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2005.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted or the effective date should an 
increased evaluation be granted, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the RO issued letters in March 2006 and 
September 2006 which notified the veteran of all of the 
elements of service connection including those pertaining to 
effective dates and disability ratings.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, and 
afforded the veteran a VA examination.  There does not appear 
to be any other evidence, VA or private, relevant to the 
claim at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the veteran is 
not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of his disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

By way of background, a rating decision dated in February 
2006 granted service connection for PTSD and assigned a 50 
percent evaluation under Diagnostic Code 9411 from September 
2005, the date of the claim.  The veteran expressed 
disagreement with the initial evaluation assigned and began 
this appeal.  

Under Diagnostic Code 9411, the currently assigned 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The next higher 70 percent evaluation is for assignment with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is for assignment with evidence of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In addition, in evaluating psychiatric disabilities the VA 
has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under 
DSM-IV, a Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

The evidence for consideration consists of VA medical 
records, including the reports of one VA examination.  While 
VA medical records do not reflect treatment for psychiatric 
symptomatology, they do contain an August 2005 note as to the 
psychosocial state of the veteran.  The veteran reported that 
he was still self-employed and married at that time.  

The veteran underwent a VA examination in November 2005, at 
which time he reported that he experienced nightmares, 
flashbacks, hypervigilence, an easy startle reflex, 
depression, anxiety, poor energy and concentration, and sleep 
disturbances.  The veteran reported that he used to work and 
quit because of his argumentative nature.  He admitted to 
being somewhat of a loner but noted that his familial 
relationships were good and he had some friends.  It was 
noted that at the time of the examination his affect was 
blunted and mood depressed and that he exhibited only fair 
insight, judgment and impulse control.  The examiner also 
noted that his speech was normal, he had no perceptual 
problems, no suicidal or homicidal ideations, was oriented, 
and admitted to no recent stressors.  Following the 
examination, the diagnosis was of PTSD with moderately severe 
symptoms showing problems at work as well as in his 
relationships but not preventing him from employment.  The 
examiner assigned the veteran with a Global Assessment of 
Functioning score of 45. 

In addition, the veteran and his spouse have submitted 
written statements and the veteran has submitted testimony 
describing difficulties at work and in his relationships.  

The Board finds that the evidence creates a question as to 
which of two disability evaluations most nearly approximates 
the veteran's overall disability picture.  The Board 
acknowledges that the veteran does appear not to manifest 
many of the clinical findings contemplated for a 70 percent 
evaluation.  However, the GAF of 45 assigned following the 
November 2005 VA examination tends to demonstrate that the 
veteran's PTSD disability is more severe than currently 
evaluated.  When this is viewed in connection with the 
symptomatology the veteran reports that he experiences, 
reports that the Board has no reason to doubt and finds 
credible, the Board finds, resolving any reasonable doubt in 
the veteran's favor, that the veteran's disability more 
nearly approximates the criteria contemplated for the next 
higher 70 percent evaluation, as opposed to the currently 
assigned 50 percent evaluation.  

However, the Board does not find that the veteran's PTSD is 
productive total occupational and social impairment.  In this 
regard, the evidence does not show that the veteran PTSD 
manifests gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  As 
such, the veteran is not entitled to a rating in excess of 70 
percent.  Therefore, the Board concludes that the criteria 
for an initial evaluation of 70 percent for PTSD have been 
met.


ORDER

Subject to the provision governing the award of monetary 
benefits, an initial evaluation of 70 percent for PTSD is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


